Citation Nr: 0924593	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-09 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine, thoracic spine, and lumbar 
facet disease (also claimed as cervical spondylosis, 
hereinafter "spinal disorder"), to include as secondary to 
service-connected myofascial pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1987 to January 
1993. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Decatur, 
Georgia (Atlanta RO).

In the February 2004 rating decision, the RO granted service 
connection bilateral tinnitus and for a panic disorder with 
major depression (also claimed as insomnia); the RO also 
denied the Veteran's claims for an increased rating for a 
spinal disorder, sleep apnea, myofascial pain syndrome, and 
for service connection for fibromyalgia, chronic fatigue 
syndrome, bilateral hearing loss, and panic disorder with 
major depression (claimed as anxiety).  The Veteran filed a 
notice of disagreement (NOD) with the RO for denying his 
increased rating claims for myofascial pain syndrome and with 
the initial rating for depression (also noted as anxiety 
attacks or chronic insomnia), as well as for denying his 
service connection claims for chronic fatigue syndrome as 
secondary to chronic pain and sleep apnea, and a spinal 
disorder.  In January 2006, the RO issued a rating decision 
wherein it granted an increased rating for the Veteran's 
myofascial pain syndrome and major depression.  The Veteran 
has not challenged his current rating for his myofascial pain 
syndrome and major depression, thus, those ratings are not 
before the Board.  See 38 U.S.C.A. § 7105(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 20.200 (2008).  In January 2006, the 
RO issued a statement of the case (SOC) regarding the four 
claims the Veteran had challenged in his NOD.  In response to 
the SOC, the Veteran chose to only perfect his appeal for the 
denial of chronic fatigue secondary to chronic pain and sleep 
apnea and for his spinal conditions by filing a substantive 
appeal (e.g., VA Form 9 or equivalent statement) in March 
2006.  Id.  Therefore, only the claims for a spinal disorder 
and chronic fatigue syndrome including as secondary to 
service-connected myofascial pain syndrome and sleep apnea 
have come before the Board.

This case previously reached the Board in April 2008.  At 
that time, the current service connection claim for a spinal 
disorder was remanded for further development.  In the same 
decision, the Board confirmed the RO's prior denial of 
service connection for chronic fatigue syndrome including as 
secondary to service-connected myofascial pain syndrome and 
sleep apnea.  This decision has not been appealed.  Thus, 
only the service connection claim for a spinal condition 
remains for Board review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's claim for 
service connection for a spinal disorder, the Board finds 
that additional development of the evidence is required.

In the April 2008 remand, the Board required the RO to review 
the entire file and provide the Veteran with complete VCAA 
notice.  The RO provided this notice in a May 20, 2008 VCAA 
notice letter.  In this letter, the RO requested that the 
Veteran provide any medical evidence along with a VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs (consent form) which the VA 
could use to request any relevant private records of the 
Veteran's treatment.  On April 30, 2009, the Veteran was 
provided with a supplemental statement of the case (SSOC).  
The SSOC stated that the Veteran had 30 days to respond after 
receiving the SSOC.  On May 29, 2009, over one year after the 
VCAA notice was provided but within the 30 days provided by 
the SSOC, the Veteran submitted a statement along with a 
signed consent form which identified Dr. T.S. as having 
treated the Veteran for his spinal disorder.  Any treatment 
that the Veteran has received for his spinal disorder may be 
relevant to his claim of service connection for a spinal 
disorder.  The VA's duty to assist includes making reasonable 
efforts to obtain relevant medical treatment records of the 
Veteran (including private records).  38 U.S.C.A. 
§§ 5103A(b)(1), (2); 38 C.F.R. §§ 3.159(c)(1).  Because any 
treatment record regarding his spinal disorder might be 
relevant to the Veteran's claim, and the Veteran responded 
within the time limit provided by the SSOC, the RO should 
attempt to obtain these records, and, if the RO is unable to 
obtain the records, the RO must record the attempt to obtain 
the records within the Veteran's case file.  Thus, a remand 
is warranted for the RO to attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should make at least one initial 
request for the records from Dr. T.S., 
and at least one follow-up request as 
required by 38 C.F.R. § 3.159(c)(1).  
All attempts to secure these records, 
and any response received, must be 
documented in the claims file.  If two 
attempts are not effective at obtaining 
the records, a response to that effect 
is required and should be documented in 
the file.

2.	Then, the RO should readjudicate the 
spinal disorder claim on both a direct 
basis and as secondary to the Veteran's 
service-connected myofascial pain 
syndrome in light of any additional 
evidence received.  If the claim is not 
granted to the Veteran's satisfaction, 
send him and his representative an SSOC 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




